DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment of 24 July 2019 has been entered.

Claim Objections
Claims 4, 6 and 12 are objected to because of the following informalities.

Claim 4 recites “the hydraulic cylinders” and for claim terminology consistency purposes, the examiner respectfully recommends reciting “the plurality of hydraulic cylinders.”

Claim 6 recites “the hydraulic cylinders” and for claim terminology consistency purposes, the examiner respectfully recommends reciting “the plurality of hydraulic cylinders.”

Claim 12 recites “the hydraulic cylinders” and for claim terminology consistency purposes, the examiner respectfully recommends reciting “the plurality of hydraulic cylinders.”

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 6 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 9, 10, 11, 14, 15 and 16, respectively, of U.S. Patent No. 11,162,473 B2 (Cheng et al). 
Although the claims at issue are not identical, they are not patentably distinct from each other. The application claims are broader in at least one aspect and also recite additional features not claimed in the patent claims.
For claim 1:
	Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  
Patent claim 8
Application claim 1
A control method for a hydraulic control turning system of a generator rotor, comprising: 

establishing a length relationship table between a plurality of hydraulic cylinders of the hydraulic control turning system, wherein the length relationship table includes information relating to a relationship between a length of each of the plurality of hydraulic cylinders and the length of the other of the plurality of hydraulic cylinders, the length of each of the plurality of hydraulic cylinders being a measure of how much the hydraulic cylinder is extended or retracted; 

selecting a reference hydraulic cylinder; 

acquiring current lengths of the plurality of hydraulic cylinders when the plurality of hydraulic cylinders are located at error correction positions, wherein the error correction positions are positions where the hydraulic cylinders are located after completing at least one driving stroke; and 

adjusting the lengths of the plurality of hydraulic cylinders other than the reference hydraulic cylinder corresponding to a next driving stroke to conform to the length relationship table, with the current length of the reference hydraulic cylinder as a determining reference;

wherein before obtaining the current lengths of the plurality of hydraulic cylinders when the plurality of hydraulic cylinders are located at the error correction positions, the following steps are performed: 

obtaining a reference length of the reference hydraulic cylinder when it is located at a target working position, wherein the target working position is a position where a corresponding turning pin of the reference hydraulic cylinder is inserted into a fitting hole; and 


performing a function inspection of movement execution modules for the plurality of hydraulic cylinders in sequence based on the reference length and the length relationship table, comprising: moving each of the plurality of hydraulic cylinders to a turning limit position, and inserting the turning pin into the fitting hole or pulling the turning pin out of the fitting hole to determine that the turning system meets a first starting condition.


establishing a length dimension relationship table among a plurality of hydraulic cylinders of the hydraulic control turning system;









selecting a reference hydraulic cylinder and 























acquiring a reference length dimension when the reference hydraulic cylinder is located at a target working position, wherein the target working position is a position at which a turning pin corresponding to the reference hydraulic cylinder is inserted into an adapted hole; and

performing, by the plurality of the hydraulic cylinders, a function inspection of a motion execution module in sequence based on the reference length dimension and the length dimension relationship table: moving to a turning limit position, and inserting the turning pin into the adapted hole and pulling out the turning pin from the adapted hole to determine that the hydraulic control turning system meets a first starting condition.


Thus, it is apparent, for the broadening aspect, that patent claim 8 includes features that are not in application claim 1. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 1 is anticipated by patent claim 8, with respect 
	For claims 3-4, 6 and 11-13, the recited limitations are contained in patent claims 9, 10, 11, 14, 15 and 16, respectively.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “establishing a length dimension relationship table among a plurality of hydraulic cylinders,” however, it is not clear what length dimension relationship among the plurality of hydraulic cylinders would be properly established for the recited relationship table. Note that it is not clear if the length dimension relationship from each of the plurality of hydraulic cylinders must be an equivalent length dimension or if different length dimensions for different hydraulic cylinders (e.g., hydraulic cylinder-1 cylinder length, hydraulic cylinder-2 piston length, hydraulic cylinder-3 piston stroke length, etc) could be used to establish the recited relationship table.
Claims 2-10 depend from claim 1 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 5 recites “the motion comprises clockwise moving to the limit position and/or counterclockwise moving to the limit position” (emphasis added) and depends from claim 4 which recites “moving to limit positions of the hydraulic cylinders” (emphasis added); note that claim 4 recites plural limit positions and claim 5 recite a singular limit position, therefore, it is not clear to which limit position of the plural limit positions in claim 4, the limitation in claim 5 refers to.
Clarification and/or amendment is respectfully requested.

Claim 8 recites the limitation “the second starting condition.” There is insufficient antecedent basis for this limitation in the claim.
Clarification and/or amendment is respectfully requested.

Claim 11 recites the limitations “the reference hydraulic cylinder,” “the turning pin” and “the adapted hole.” There is insufficient antecedent basis for these limitations in the claim.


Furthermore, claim limitations “first inspection unit,” “storage unit” and “control unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Note the only indication of structural components to perform any of the claimed functions is a first inspection unit being a sensor, however, a sensor is broad in scope and there is no clear disclosure as to what type of sensor would properly perform the claimed function in addition to properly operate with the storage unit and control unit. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 12-16 depend from claim 11 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 12 recites “moving to a limit position of the hydraulic cylinders,” however it is not clear if there is only one singular and the same limit position to all the plurality of hydraulic cylinders or if the claim should recite respective limit positions of the plurality of hydraulic cylinders.
Claim 15 depends from claim 12 and fails to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 14 recites the limitations “the limit positions” and “the turning limit positions.” There is insufficient antecedent basis for these limitations in the claim.
Clarification and/or amendment is respectfully requested.

Claim 15 recites the limitations “the limit positions” and “the turning limit positions.” There is insufficient antecedent basis for these limitations in the claim.
Clarification and/or amendment is respectfully requested.

Claim 16 recites the limitations “the limit positions” and “the turning limit positions.” There is insufficient antecedent basis for these limitations in the claim.
Clarification and/or amendment is respectfully requested.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions of first inspection, storage and control. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The following claim limitations were not found in the prior art:
self-inspection method for a hydraulic control turning system of a generator rotor, comprising: establishing a length dimension relationship table among a plurality of hydraulic cylinders of the hydraulic control turning system; selecting a reference hydraulic cylinder and acquiring a reference length dimension when the reference hydraulic cylinder is located at a target working position, wherein the target working position is a position at which a turning pin corresponding to the reference hydraulic cylinder is inserted into an adapted hole; and performing, by the plurality of the hydraulic cylinders, a function inspection of a motion execution module in sequence based on the reference length dimension and the length dimension relationship table: moving to a turning limit position, and inserting the turning pin into the adapted hole and pulling out the turning pin from the adapted hole to determine that the hydraulic control turning system meets a first starting condition;
one relevant prior art reference (Guern et al – US 20160298604 A1) discloses a hydraulic control turning system (Fig.3) with a control system (Fig.9) 
another relevant prior art reference (Perley et al – US 9,366,230 B2) discloses a hydraulic control turning system (Fig.2) with a control system (Fig.3) and a plurality of hydraulic cylinders (Fig.2, 32; note column 4 line 62-67), and look-up tables that could contain blade parameters (column 8 line 22-29), however, does not disclose establishing a length dimension relationship table among the plurality of hydraulic cylinders;
no additional prior art reference was found to disclose the recited establishing a length dimension relationship table among the plurality of hydraulic cylinders that could be used in combination of the prior art discussed above to establish a prima facie case of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/JUAN G FLORES/Primary Examiner, Art Unit 3745